Citation Nr: 1532853	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease of the left shoulder, currently assigned a 20 percent evaluation.

2.  Entitlement to an increased evaluation for degenerative joint disease of the lumbar spine, currently assigned a 20 percent evaluation.

3.  Entitlement to an increased evaluation in excess of 20 percent for gout involving bilateral knees and right fourth toe, currently assigned a 20 percent evaluation.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	James Fausone, Attorney



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to May 2003. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's representative withdrew a request for a hearing in September 2014.  Therefore, there is no outstanding hearing request at this time.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in May 2009 in connection with his claims, which was over six years ago.  The Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time.  See VAOPGCPREC 11-95.  However, in a June 2015 statement, the Veteran's representative contended that the service-connected disabilities had worsened and challenged the adequacy of the prior VA examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   Therefore, the Board finds that a more recent examination would be helpful for the purpose of ascertaining the current severity of the Veteran's service-connected disabilities.

The Board also notes that the Veteran stated that he was unable to find employment in April 2009 and later submitted a VA For 21-8940 in October 2010.   The claim for TDIU has not yet been adjudicated by the RO; however, as a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record, the issue of TDIU is presently before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbar spine disability, left shoulder disability, and gout.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated from January 2008 to the present.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative joint disease of the left shoulder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiners should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should provide the range of motion of the arm in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any impairment of the humerus, to include loss of head of the humerus (flail shoulder), nonunion of humerus (false flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint (with frequent or infrequent episodes and guarding of all arm movement or at the shoulder level only), and/or malunion of the humerus with moderate or marked deformity.  The examiner should further address whether there is any impairment of the clavicle or scapula, to include dislocation of the scapula, nonunion of the scapula with or without loose motion, and/or malunion of the scapula.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The Veteran should be afforded a VA examination to ascertain the severity of his service-connected degenerative joint disease of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review. 

4.  The Veteran should be afforded a VA examination to ascertain the severity of his service-connected gout of the bilateral knees and right fourth toe.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should indicate whether the Veteran has one or two exacerbations a year in a well-established diagnosis; symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; or, constitutional manifestations with active joint involvement that are totally incapacitating.

In addition, the examiner should indicate if the veteran has any limitation of motion or ankylosis of the affected joints, including the knees and right fourth toe.  Limitation of motion should be objectively confirmed by findings such as swelling, muscle spasm, or painful motion. See Note to Diagnostic Code 5002.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected.  In so doing, the AOJ should ensure that proper notice is provided and that any necessary development is completed.  Further development may include affording the Veteran a social and industrial survey.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




